WARD, Circuit Judge.
These are writs of error to the District Court of the United States for the Eastern District of New York upon judgments entered on verdicts in favor of Annie Thierer for $8,000 for personal injuries and of her husband, Joseph Thierer, for $500 for loss of her services and expenses of her cure. By stipulation the cases were tried together and one bill of exceptions signed.
The defendant, the New York, Susquehanna & Western Railroad Company, has three tracks crossing at right angles Second street in North Paterson in the borough of Hawthorne, N. J. Second *318street runs east and west and the defendant’s tracks run north and south. The west track is the single track main line between Hawthorne to the south and North Paterson to the north. East of that track is a siding and east of the siding is a storage track. The Thierer family lived on Forest avenue, which runs parallel to and a block east of these tracks with nothing intervening. At the time of the accident they had lived there seven months. Forest avenue and Second street are both dirt roads.
September 26, 1911, at 5 p. m., the plaintiff Annie Thierer left her house, walking north a block to Second street and then a block west to the railroad crossing. She saw freight cars at the crossing on the first two tracks and testified that as she passed between the cars on the siding or second track she looked to the south and was at the same moment hit by a train backing to the north on the west track. She was badly injured on. the-left side of her head and her left leg had to be amputated below the knee.
[1, 2] The defendant was charged with negligence for failing to ring a. bell or blow a steam whistle as required by statute while the train was approaching the crossing. The verdict of the jury establishes this charge. The serious question, however, remains whether the plaintiff’s own testimony does not show that she was guilty of contributory negligence. Upon this question the negligence of the railroad company is immaterial. The failure of the railroad company to give the statutory signal will not relieve the pedestrian if he has an opportunity to avoid danger. Pennsylvania R. R. Co. v. Righter, 42 N. J. Law, 180, 185; Colliding v. Erie R. R. Co., 63 N. J. Law, 338, 345, 43 Atl. 666. The law of New York is the same. Rodrian v. N. Y., N. H. & H. R. R. Co., 125 N. Y. 526, 528, 26 N. E. 741.
[3] The law applicable to the case is of course that of the state of New Jersey, where it arose. The highest court of that state holds that pedestrians, before crossing railroad tracks at grade, must look and listen. Mrs. Thierer said absolutely nothing about listening except that she did not hear any bell or whistle. In respect to looking, she said again and again that, while walking at her ordinary gait, she looked to the south and was struck by the train backing up from that direction the moment she looked. Of course at that moment she must have been within the overhang of the train, the very situation that the rule as to looking and listening'is intended to prevent. She did not look before she crossed. Such looking and listening as she gave amounts to not looking or listening at all. If looking and listening after one is on the track satisfies the rule, it might as well not exist.
[4] It is also a fair inference from the rule that, where circumstances prevent a pedestrian from seeing, he must stop until he can see. Mrs. Thierer walked out of a place of safety without looking until she was actually in a place of danger. If the cars on the siding, were south of the crossing, she obviously had an unobstructed view for a distance to the south increasing the further the cars are found to have been from the crossing. On the other hand, if they were on the crossing and close up to her, ordinary care required her to stop in a place of safety and look. The wholesome rule as to looking *319and listening implies that this care must be exercised under circumstances where the pedestrian can hear and see. Otherwise it is useless. If there is a temporary obstruction to the view, such as.smoke or fog, he cannot continue to walk across the tracks until he is able to see whether there is any danger. This is equally true of a permanent obstruction, such as the open cars, in this case, standing upon the siding, if they are to be regarded as permanent.
[5] The law of New Jersey is quite plain on this subject. The' Court of Errors and Appeals said in Central R. R. v. Smalley, 61 N. J. Law, 277, at page 279, 39 Atl. 695, at page 696:
“The duty of a person who is about to cross a railroad track is to be prudent —to look and to listen and to do the things that will make looking and listening reasonably effective. If the vision or hearing of such a person is limited by permanent obstructions or disturbances, he should for that reason be cautious ; if his vision or hearing is limited by transient obstructions or disturbances, under circumstances which oblige him to rely on the sense thus limited, ,he should wait until it has again become efficient to Warn him of peril. One sense, if well used, may give warning enough. To go on a railroad crossing in the way of a train which can be neither seen nor heard, but which would be either visible or audible except for some temporary hindrance to sight or hearing, is to be negligent”
And in Swanson v. Central R. R., 63 N. J. Law, 605, at page 607, 44 Atl. 852:
“That it is the duty of the traveler upon a highway, before crossing a railroad, to look up and down the tracks and also listen for approaching trains, and that his failure to do so is such negligence as will prevent a recovery if he is run down at the crossing, has been declared by this court in a long line of eases. So, too, it is entirely settled that, if his ability to see or to hear an approaching train is temporarily diminished or destroyed by obstructions or disturbances which are transient in their nature, reasonable prudence requires him to wait until such obstructions or disturbances have disappeared and his senses have again become efficient to warn him of danger before attempting the crossing. Merkle v. New York, Lake Erie & Western Railroad Co., 49 N. J. Law, 473 [9 Atl. 680]; West Jersey Railroad Co. v. Ewan. 55 N. J. Law, 574 [27 Atl. 1064]; Pennsylvania Railroad Co. v. Pfuelb, 60 N. J. Law, 278 [37 Atl. 1100]; s. c. on Error, 61 N. J. Law, 287 [41 Atl. 1116]; Central Railroad Co. v. Smalley, 61 N. J. Law, 277 [39 Atl. 695].”
And in Passman v. West Jersey & Seashore R. R. Co., 68 N. J. Raw, 719, at pages 721, 722, 54 Atl. 809, at page 810 (61 L. R. A. 609, 96 Am. St. Rep. 573):
“The respective rights of railroad companies and persons attempting to pass over their tracks at regular crossings are reciprocal. The company has the right of way; it must, however, give the statutory signals of the approach of its trains. A person about to cross a railroad track on a highway is presumed to know the danger, and, while he may reasonably expect to be warned by the prescribed signals of an approaching train, he cannot justify himself in risking the danger unless he has exercised the senses nature has given to protect him from harm, and he must exercise such faculties in the manner that an ordinarily prudent person would exercise them under similar circumstances. The greater the difficulty of discovering the danger as apparent from the surroundings, the greater is the care required, and, if the circumstances are such that one sense is rendered less reliable, the others must be used to a correspondingly greater extent. * * * The plaintiff’s intestate in this case was riding on a bicycle, a vehicle propelled by his own power, over which he had personal control. The general rule to be applied requires a bicyclist, on approaching a railroad crossing where the view of. the track is in any way ob*320scured, to dismount, or at least bring Ms wheel to such a stop as will enable him to look up and down the track and listen before attempting to cross, and, while his acts may vary in certain details, the law requires of him practically the same reasonable care as is required of a pedestrian. Robertson v. Pennsylvania Railroad Co., 7 Am. & Eng. R. R. Cas. (N. S.) 605 [180 Pa. 43, 36 Atl. 403, 57 Am. St. Rep. 620].”
In each of the foregoing cases the plaintiff was held not entitled to recover as matter of law.
We feel compelled to the conclusion that Mrs. Thierer did not act with ordinary prudence, was guilty of contributory negligence, and therefore cannot recover. The judgments are reversed.